SWANN, Judge.
The defendants below, Southern Bell Telephone and Telegraph Company and an employee, Sidney Grant Robinson, appeal a final judgment entered pursuant to a jury verdict in favor of the plaintiffs. The action was brought on behalf of James Allan Linder, a minor, by his mother, for personal injuries alleged to have been caused when the defendant company’s truck was involved in a collision with the minor plaintiff’s bicycle.
The sole question on appeal is the defendants’ contention that the trial court erred in not directing a verdict in their favor, inasmuch as there was no evidence of negligence on their part and the minor plaintiff was guilty of contributory negligence.
Where the action of a trial court in refusing to direct a verdict for the defendant is assigned as error, the evidence on appeal must be viewed in the light most favorable to the plaintiff. Ansin v. Thurston, Fla.App.1957, 98 So.2d 87. The evidence of negligence on the part of the defendants was slight, but when viewed on appeal in a light most favorable to the plaintiffs, we cannot say that it was non-existent.
The issues of negligence and contributory negligence were properly submitted to the jury which resolved them against the defendants, and we do not find the trial court committed reversible error in denying the motions for a directed verdict.
Accordingly, the judgment is
Affirmed.